                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                            3:20-cv-50
                              Case Number: ____________

 THE CINCINNATI INSURANCE                    )
 COMPANY,                                    )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )
                                             )          COMPLAINT FOR
 S.A. ALSAN AND ASSOCIATES, INC.             )      DECLARATORY JUDGMENT
 also doing business as THE ALSAN            )
 GROUP; SPENCER SPIRIT                       )
 HOLDINGS, INC., STAG GI                     )
 COMPANY, LLC, SUNRISE                       )
 ROOFING, INC., JONES LANG                   )
 LaSALLE AMERICAS, INC. and                  )
 ASSET MANAGEMENT                            )
 CONSULTANTS, LLC,                           )
                                             )
       Defendants.


      COMES NOW Plaintiff, The Cincinnati Insurance Company (also known as

Cincinnati Insurance Company, hereafter “Cincinnati”), by and through counsel, and

pursuant to 28 U.S.C. §§ 1332 and 2201, complains and avers as follows:

                            PRELIMINARY STATEMENT

      1.      This declaratory judgment action arises out of a roof collapse that allegedly

occurred on or about September 1, 2016 at a commercial building (“Building”) located at

10701 Nations Ford Road in Charlotte, North Carolina.

      2.      S.A. Alsan and Associates, Inc./The Alsan Group ("Alsan") allegedly

provided certain inspections and recommendations regarding the condition of the roof prior


                                            1

           Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 1 of 9
to the collapse.

       3.      Cincinnati issued a policy of insurance, policy number EPP 001 71 70/ EBA

001 71 70 ("Policy"), to “S A Alsan and Associates, Inc., The Alsan Group” with an

effective policy period of April 12, 2016 to April 12, 2017.

       4.      Pursuant to 28 U.S.C. § 2201, Cincinnati seeks a declaratory judgment and

adjudication concerning the rights, obligations and liabilities of the parties under the

Policy. Specifically, Cincinnati denies that the Policy provides coverage for the claims

asserted against Alsan in an underlying lawsuit entitled “Spencer Spirit Holdings, Inc. v.

Sunrise Roofing, Inc., S.A. Alsan & Associates, Inc., d/b/a The Alsan Group, Jones Lang

LaSalle Americas, Inc., and Asset Management Consultants, LLC,” case number 3:19-cv-

186-GCM ("the Underlying Lawsuit"), which action concerns the roof collapse and is

currently pending in the United States District Court for the Western District of North

Carolina.

       5.      Cincinnati denies that it has a duty to defend or to indemnify Alsan in

connection with the Underlying Lawsuit or to otherwise provide coverage for any damages

alleged as a result of the roof collapse.

       6.      On September 5, 2018, Cincinnati filed a Complaint for Declaratory Relief

in the Circuit Court of Cook County, Illinois, Chancery Division, case number

2018CH11217 ("Illinois DJ Action"), against Defendants.

       7.      On July 30, 2019, an Order was entered in the Illinois DJ Action to confirm

that Cincinnati voluntarily dismissed, without prejudice, its action for declaratory relief,

with each party to bear its own costs and fees.

                                             2

            Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 2 of 9
       8.      Cincinnati hereby re-files its claim for declaratory judgment.

                             PARTIES and JURISDICTION

       9.      Plaintiff Cincinnati is an insurance company incorporated in the State of

Ohio and with its principal place of business in Cincinnati, Ohio.

       10.     Defendant S.A. Alsan and Associates, Inc., also doing business as The Alsan

Group, (hereinafter “Alsan”) is a corporation incorporated in the State of Illinois and with

a principal place of business in Illinois.

       11.     Defendant, Spencer Spirit Holdings, Inc., is the Plaintiff in the Underlying

Lawsuit claiming damages against Alsan and others as a result of a roof collapse that

occurred on or about September 1, 2016. According to the Underlying Lawsuit, Spencer

Spirit Holdings, Inc. is a Delaware corporation with a principal place of business in New

Jersey, whose subsidiary, Spencer Gifts LLC leased the Building.

       12.     Defendant, STAG Capital Partners and/or STAG GI Charlotte, LLC, was the

owner of the Building, and, upon information and belief, was at all relevant time periods

an LLC with a principal office in Boston, Massachusetts.

       13.     Defendant, Sunrise Roofing, Inc., was the roofing contractor that installed

the roof at the Building and was at all relevant times a North Carolina corporation.

       14.     Upon information and belief, Defendant, Jones Lang LaSalle Americas, Inc.,

was a property manager for the Building and is a Maryland corporation with its principal

place of business in Baltimore, Maryland.

       15.     Upon information and belief, Defendant, Asset Management Consultants,

LLC, was a property manager for the Building and is a South Carolina corporation with its

                                              3

            Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 3 of 9
principal place of business in Charlotte, North Carolina.

       16.    This Court has subject matter jurisdiction over the claims pursuant to 28

U.S.C. § 1332 based on diversity of citizenship and as the amount in controversy exceeds

Seventy-Five Thousand and 00/100 Dollars ($75,000.00).

                               STATEMENT OF FACTS

       17.    Cincinnati issued a policy of insurance, policy number EPP 001 71 70/ EBA

001 71 70 (“Policy”), to Alsan with an effective policy period of April 12, 2016 to April

12, 2017. (A true copy of the Policy is attached hereto as Exhibit A.)

       18.    The Policy includes a Commercial General Liability (CGL) coverage part

and a Commercial Umbrella Liability (Umbrella) coverage part, pursuant to the terms,

conditions, exclusions and endorsements of the Policy.

       19.    An endorsement, CG 22 33 07 98, entitled “TESTING OR CONSULTING

ERRORS AND OMISSION EXCLUSION” ("CGL Endorsement") is included in the

Policy, which provides in relevant part as follows:

              This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

              The following exclusion is added to Paragraph 2., Exclusions of
              Section I – Coverage A Bodily Injury and Property Damage
              Liability and Paragraph 2., Exclusions of Section I – Coverage B
              Personal and Advertising Injury Liability:

              This insurance does not apply to “bodily injury”, “property damage”
              or “personal and advertising injury” arising out of:

              1. An error, omission, defect or deficiency in:

                     a.     Any test performed; or

                                             4

         Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 4 of 9
                    b.     An evaluation, a consultation or advice given,
                           by or on behalf of any insured;

             2. The reporting or reliance upon any such test, evaluation,
                consultation, or advice; or

             3. An error, omission, defect or deficiency in experimental data or
                the insured’s interpretation of that data.

      20.    In a similar manner, the Policy includes an endorsement, US 382 12 04,

entitled “TESTING OR CONSULTING ERRORS AND OMISSION EXCLUSION”

("Umbrella Endorsement") that provides in relevant as follows:

             This endorsement modifies insurance provided under the following:

             COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
             PROFESSIONAL UMBRELLA LIABILTY COVERAGE PART
             PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART-
             CLAIMS MADE

             Section I – Coverage, B. Exclusions (an in the Professional Umbrella
             Liability Coverage Part and the Professional Umbrella Liability
             Coverage Part – Claims-Made only: Subparagraph 1.) is modified to
             add the following:

             This insurance does not apply to:

             Any liability arising out of:

             a. An error, omission, defect or deficiency in:

                    (1)    Any test performed; or
                    (2)    An evaluation, a consultation or advice given,
                           by or on behalf of any insured;

             b. The reporting or reliance upon any such test, evaluation,
                consultation, or advice; or

             c. An error, omission, defect or deficiency in experimental data or
                the insured’s interpretation of that data.


                                             5

         Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 5 of 9
       21.    Alsan entered into an agreement with STAG Capital Partners and/or STAG

GI Charlotte, LLC, the owner of the building, to inspect and make recommendations

regarding the replacement of a roofing system at a warehouse building ("Building") located

at 10701 Nations Ford Road in Charlotte, North Carolina.

       22.    Alsan inspected the roof of the Building on July 9, 2010 and on September

19, 2011. (True and accurate copies of Alsan’s inspection reports, as received by Cincinnati

are attached as Exhibits B-1 and B-2.)

       23.    In the reports of both inspections, Alsan described deteriorated conditions of

the roof and made recommendations for repair, maintenance and replacement.

       24.    Upon information and belief, on or about April 18, 2014, STAG GI

Charlotte, LLC entered into a contract with Sunrise Roofing, Inc. (“Sunrise Roofing”), a

North Carolina company, to perform necessary repairs to the roof of the Building, including

replacing portions of the existing roof. Repairs were made to the roof in 2014.

       25.    Upon information and belief, Spencer Spirit Holdings, Inc. (“Spencer

Spirit”) leased the Building from EWE Warehouse Investments XVI Ltd.

       26.    Alsan only provided consultations and advice for the roof repairs at the

Building. Alsan did not undertake any of the physical tasks of repairing the roof at the

Building or any other physical tasks regarding the repairs at the Building.

       27.    The roof of the Building allegedly collapsed on or about September 1, 2016.

       28.    On February 20, 2019, Spencer Spirit filed a lawsuit against Sunrise Roofing

and Alsan in the United States District Court for the Middle District of North Carolina,

case number 3:19-cv-00195 (original Underlying Lawsuit), and alleged claims of

                                             6

         Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 6 of 9
negligence and negligence per se against Alsan. (A copy of the Complaint filed in the

original Underlying Lawsuit is attached hereto as Exhibit C.)

       29.    Specifically, Spencer Spirit alleges certain errors and omissions of Alsan in

the Underlying Lawsuit, including that Alsan was negligent in its inspection, evaluation,

review and supervision of the roof installation at the Building.

       30.    The Underlying Lawsuit was transferred to the United States District Court

for the Western District of North Carolina, case number 3:19-cv-00186.

       31.    On August 29, 2019, Spencer Spirit filed an Amended Complaint to add

claims against Jones Lang LaSalle Americas, Inc. and Asset Management Consultants,

LLC in the Underlying Lawsuit. (A copy of the Amended Complaint in the Underlying

Lawsuit is attached hereto as Exhibit D.) The Amended Complaint did not assert any new

allegations against Alsan.

       32.    Cincinnati continues to deny coverage for the claims alleged against Alsan

in the Underlying Lawsuit, pursuant to the terms and conditions of the Policy, including

specifically the CGL Endorsement and Umbrella Endorsement.

               CLAIM FOR RELIEF- DECLARATORY JUDGMENT

       33.    Cincinnati hereby incorporates by reference all preceding allegations

contained in this Complaint as if fully set forth herein.

       34.    A real, actual and justiciable controversy exists between Cincinnati and

Defendants regarding Cincinnati’s obligations under the Policy issued to Alsan.

       35.    Pursuant to the terms, conditions, exclusions and endorsements of the Policy,

Cincinnati maintains that it is entitled to a judgment declaring and adjudging that it is not

                                              7

         Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 7 of 9
obligated to pay any sums for indemnity on behalf of Alsan for damages arising out of the

allegations in the Underlying Lawsuit and that Cincinnati has no duty to defend Alsan

against the claims in the Underlying Lawsuit.

      WHEREFORE, Cincinnati prays this Honorable Court for the following relief:

      1.      That Court declare and decree that Plaintiff/Cincinnati is not obligated in

              any way to pay any damages that Alsan may become legally obligated to

              pay as a result of the Underlying Lawsuit;

      2.      That a declaratory judgment be entered adjudging and declaring that

              Plaintiff/Cincinnati is not required to defend Alsan in the Underlying

              Lawsuit;

      3.      That the Court make such award of costs as allowed by law or that it deems

              equitable and just; and

      4.      That Plaintiff/Cincinnati have such other and further relief as the Court

              deems just and proper.


      This the 24th day of January, 2020.

                                          PINTO COATES KYRE & BOWERS, PLLC

                                          /s/ Deborah J. Bowers
                                          Deborah J. Bowers
                                          N.C. Bar No.: 24937
                                          Email: dbowers@pckb-law.com

                                          /s/ Lenneka H. Feliciano
                                          Lenneka H. Feliciano
                                          N.C. Bar No.: 42823
                                          Email: nfeliciano@pckb-law.com


                                             8

           Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 8 of 9
                           3203 Brassfield Road
                           Greensboro, NC 27410
                           Telephone: (336) 282-8848
                           Facsimile: (336) 282-8409
                           Attorneys for Plaintiff, The Cincinnati
                           Insurance Company




                             9

Case 3:20-cv-00050-GCM Document 1 Filed 01/24/20 Page 9 of 9
